            Case
               Case
                 2:21-cv-01273-JAD-EJY
                     2:21-cv-01273 Document
                                       Document
                                            1-1 Filed
                                                 3 Filed
                                                      07/02/21
                                                          07/02/21
                                                                Page
                                                                   Page
                                                                     1 of 12 of 2




Shane Carlson




                                                                  2:21-cv-01273-
                                                                  JAD-EJY
Healthcare Revenue Recovery Group, LLC




   Healthcare Revenue Recovery Group, LLC
   Corporation Service Company
   C/O: George Massih
   112 N. Curry St.
   Carson City, Nevada 89703




  7/2/21
Case
   Case
     2:21-cv-01273-JAD-EJY
         2:21-cv-01273 Document
                           Document
                                1-1 Filed
                                     3 Filed
                                          07/02/21
                                              07/02/21
                                                    Page
                                                       Page
                                                         2 of 22 of 2




                                  Healthcare Revenue Recovery Group, LLC
